DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 14, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 23.716 v1.0.0 (2018-09) – 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the Wireless and Wireline Convergence for the 5G system architecture (Release 16)) in view of Salkintzis (US Patent Application Publication No. 2019/0335330).

Regarding claim 1, 3GPP teaches a method comprising:
relaying a first set of messages of a first type between a remote unit and a mobile communication network via a non-3GPP access network (UEs attempt to access the TNAN in order to connect to 5GC with NAS signaling [Page 106 – Line 27]), wherein the first set of messages of the first type are encapsulated with a first encapsulation protocol and wherein the first set of messages of the first type initiate a registration procedure to the mobile communication network via the non- 3GPP access network (according to Fig. 7.1.3.3-1, EAP messages are encapsulated into layer-2 packets, such as into 802.3/802.1x packets, into 802.11/802x packets, into PPP packets, etc. The UE provides a special NAI that triggers the TNAP to send an AAA request to a TNGF-CP, which operates as an AAA proxy. Between the TNAP and TNGF-CP [Page 107 – Lines 4-7]);

relaying subsequent messages of the first type between the remote unit and the mobile communication network via the non-3GPP access network, wherein the subsequent messages of the first type are encapsulated with the second encapsulation protocol (the NWt protocol is used to establish an NWt-cp connection between the UE and TNGF-CP for NAS transport, as in Fig. 7.1.3.4.3-2 as 13 NWt-cp connection establishment [Page 111 – Lines 13-15]), wherein the subsequent messages of the first type complete the registration procedure (as in Fig. 7.1.3.4.3-2 step 15 “Completion of 5GC Registration and TNAN access authentication”, which is subsequent to the step “13. NWt-cp connection establishment”).
However, 3GPP does not explicitly mention sending a connection setup request to the remote unit via the non-3GPP access network, wherein the connection setup request contains information for activating a second encapsulation protocol.
Salkintzis teaches, in a similar field of endeavor of communication systems, the following:
sending a connection setup request to the remote unit via the non-3GPP access network, wherein the connection setup request contains information for activating a second encapsulation protocol (it is shown that for the disclosed system, a second encapsulation protocol is activated upon a connection request on the non-3GPP network [Abstract | Paragraphs 5, 35, 37, 46, 52, 113, 120, 122]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) for the purpose of allowing UE registering with a 5G core network (Salkintzis – Paragraph 4).

Regarding claim 3, 3GPP further teaches the method of claim 1, further comprising: receiving a first security key from the mobile communication network; deriving a second security key from the first security key; and forwarding the second security key to the non-3GPP access network (Fig. 7.1.3.4.3-2 steps 20-25).

Regarding claim 4, 3GPP further teaches the method of claim 3, further comprising receiving an indication that a security association has been established for the remote unit in the non-3GPP access network, wherein the security association uses the second security key (Fig. 7.1.3.4.3-2 steps 20-25).

Regarding claim 5, 3GPP further teaches the method of claim 4, wherein the connection setup request is sent to the remote unit via the non-3GPP access network in response to receiving the indication that a security association has been established for the remote unit in the non-3GPP access network (Fig. 7.1.3.3-1 step 13).

Regarding claim 7, 3GPP further teaches the method of claim 1, further comprising: receiving a request to establish a protocol data unit ("PDU") session from the mobile communication network; and establishing one or more user plane connections with the remote unit in response to receiving the request to establish a PDU session, wherein messages on the one or more user plane connections are encapsulated with the second encapsulation protocol (Fig. 1.3.4.3-2 steps 20-25).

Regarding claim 10, 3GPP further teaches the method of claim 7, wherein each of the one or more user plane connections is associated with a different set of one or more quality of service flow identifiers (Fig. 1.3.4.3-2 steps 20-25).

Regarding claim 14, 3GPP teaches a method comprising:
communicating a first set of messages of a first type with a mobile communication network via a non-3GPP access network (UEs attempt to access the TNAN in order to connect to 5GC with NAS signaling [Page 106 – Line 27]), wherein the first set of messages of the first type are encapsulated with a first encapsulation protocol and wherein the first set of messages of the first type initiate a registration procedure to the mobile communication network via the non-3GPP access network (according to Fig. 7.1.3.3-1, EAP messages are encapsulated into layer-2 packets, such as into 802.3/802.1x packets, into 802.11/802x packets, into PPP packets, etc. The UE provides a special NAI that triggers the TNAP to send an AAA request to a TNGF-CP, which operates as an AAA proxy. Between the TNAP and TNGF-CP [Page 107 – Lines 4-7]);
receiving a connection setup request via the non-3GPP access network, wherein the connection setup request contains information for activating a second encapsulation protocol; and
communicating subsequent messages of the first type with the mobile communication network via the non-3GPP access network, wherein the subsequent messages of the first type are encapsulated with the second encapsulation protocol (the NWt protocol is used to establish an NWt-cp connection between the UE and TNGF-CP for NAS transport, as in Fig. 7.1.3.4.3-2 as 13 NWt-cp connection establishment [Page 111 – Lines 13-15]), wherein the subsequent messages of the first type complete the registration procedure (as in Fig. 7.1.3.4.3-2 step 15 “Completion of 5GC Registration and TNAN access authentication”, which is subsequent to the step “13. NWt-cp connection establishment”).
However, 3GPP does not explicitly mention receiving a connection setup request via the non-3GPP access network, wherein the connection setup request contains information for activating a second encapsulation protocol.
Salkintzis teaches, in a similar field of endeavor of communication systems, the following:
receiving a connection setup request via the non-3GPP access network, wherein the connection setup request contains information for activating a second encapsulation protocol (it is shown that for the disclosed system, a second encapsulation protocol is activated upon a connection request on the non-3GPP network [Abstract | Paragraphs 5, 35, 37, 46, 52, 113, 120, 122]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) for the purpose of allowing UE registering with a 5G core network (Salkintzis – Paragraph 4).

Regarding claim 16, 3GPP further teaches the method of claim 14, further comprising: creating a first security key using the first set of messages of the first type; and establishing a security association with the non-3GPP access network, wherein the security association uses a second security key derived from the first security key (Fig. 7.1.3.4.3-2 steps 20-25).

Regarding claim 17, 3GPP further teaches the method of claim 16, wherein the connection setup request is received via the non- 3GPP access network in response to establishing a security association with the non- 3GPP access network (Fig. 7.1.3.3-1 step 13).

Regarding claim 19, 3GPP further teaches the method of claim 14, further comprising: sending a request to establish a protocol data unit ("PDU") session from the remote unit; and receiving one or more messages via the control plane connection, each message requesting the establishment of a user plane connection, wherein messages on a user plane connection are encapsulated with the second encapsulation protocol (Fig. 1.3.4.3-2 steps 20-25).

Claims 2, 6, 8, 9, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 23.716 v1.0.0 (2018-09) – 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the Wireless and Wireline Convergence for the 5G system architecture (Release 16)) in view of Salkintzis (US Patent Application Publication No. 2019/0335330) and further in view of Gupta (WIPO WO 2014/107358).

Regarding claim 2, the combination of 3GPP and Salkintzis teaches all the limitations recited in claim 1.
However, the combination of 3GPP and Salkintzis does not explicitly mention wherein the subsequent messages of the first type encapsulated with the second encapsulation protocol are marked with a specific EtherType and a virtual local area network ("VLAN") identifier.
Gupta teaches, in a similar field of endeavor of communication systems, the following:
wherein the subsequent messages of the first type encapsulated with the second encapsulation protocol are marked with a specific EtherType and a virtual local area network ("VLAN") identifier (it is disclosed that messages encapsulated with second protocol comprise VLAN ids [Page 20 – Line 17 – Page 21 – Line 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) by marking messages (as taught by Gupta) for the purpose of using efficiently available bandwidth (Gupta – Page 1 – Lines 32-33).

Regarding claim 6, the combination of 3GPP and Salkintzis teaches all the limitations recited in claim 1.
However, the combination of 3GPP and Salkintzis does not explicitly mention wherein sending a connection setup request comprises sending a request to establish a control plane connection using a first virtual local area network ("VLAN") identifier, wherein messages over the control plane connection are encapsulated with the second encapsulation protocol.
Gupta teaches, in a similar field of endeavor of communication systems, the following:
wherein sending a connection setup request comprises sending a request to establish a control plane connection using a first virtual local area network ("VLAN") identifier, wherein messages over the control plane connection are encapsulated with the second encapsulation protocol (it is disclosed sending a request to establish control plane using VLAN [Page 20 – Line 17 – Page 21 – Line 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) by marking messages (as taught by Gupta) for the purpose of using efficiently available bandwidth (Gupta – Page 1 – Lines 32-33).

Regarding claim 8, the combination of 3GPP and Salkintzis teaches all the limitations recited in claim 7.
However, the combination of 3GPP and Salkintzis does not explicitly mention wherein each of the one or more user plane connections is associated with a different virtual local area network ("VLAN") identifier.
Gupta teaches, in a similar field of endeavor of communication systems, the following:
wherein each of the one or more user plane connections is associated with a different virtual local area network ("VLAN") identifier (it is disclosed the one or more plane connections associated with VLAN ids [Page 20 – Line 17 – Page 21 – Line 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) by marking messages (as taught by Gupta) for the purpose of using efficiently available bandwidth (Gupta – Page 1 – Lines 32-33).

Regarding claim 9, Gupta further teaches the method of claim 8, wherein the VLAN identifiers associated with the one or more user plane connections is different than a first VLAN identifier associated with a control plane connection (different VLAN ids used for the plane connections [Page 20 – Line 17 – Page 21 – Line 27]).

Regarding claim 15, the combination of 3GPP and Salkintzis teaches all the limitations recited in claim 14.
However, the combination of 3GPP and Salkintzis does not explicitly mention wherein the subsequent messages of the first type encapsulated with the second encapsulation protocol are marked with a specific EtherType and a virtual local area network ("VLAN") identifier.
Gupta teaches, in a similar field of endeavor of communication systems, the following:
wherein the subsequent messages of the first type encapsulated with the second encapsulation protocol are marked with a specific EtherType and a virtual local area network ("VLAN") identifier (it is disclosed that messages encapsulated with second protocol comprise VLAN ids [Page 20 – Line 17 – Page 21 – Line 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) by marking messages (as taught by Gupta) for the purpose of using efficiently available bandwidth (Gupta – Page 1 – Lines 32-33).

Regarding claim 18, the combination of 3GPP and Salkintzis teaches all the limitations recited in claim 1.
However, the combination of 3GPP and Salkintzis does not explicitly mention further comprising establishing a control plane connection using a first virtual local area network ("VLAN") identifier, wherein the control plane connection is established by the connection setup request that contains the first VLAN identifier and wherein messages on the control plane connection are encapsulated with the second encapsulation protocol.
Gupta teaches, in a similar field of endeavor of communication systems, the following:
further comprising establishing a control plane connection using a first virtual local area network ("VLAN") identifier, wherein the control plane connection is established by the connection setup request that contains the first VLAN identifier and wherein messages on the control plane connection are encapsulated with the second encapsulation protocol (it is disclosed sending a request to establish control plane using VLAN [Page 20 – Line 17 – Page 21 – Line 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) by marking messages (as taught by Gupta) for the purpose of using efficiently available bandwidth (Gupta – Page 1 – Lines 32-33).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 12, 20 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by 3GPP (3GPP TR 23.716 v1.0.0 (2018-09) – 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the Wireless and Wireline Convergence for the 5G system architecture (Release 16)).

Regarding claim 11, 3GPP teaches a method comprising:
establishing a control plane connection with a remote unit over a non-3GPP access network during a registration procedure of the remote unit to a mobile communication network (the UE registers to 5GC by using the EAP-based procedure shown in Fig. 7.1.3.3-1 as establishment of NWt-CP connection for NAS transport [Page 106 – Line 34]), wherein messages on the control plane connection are encapsulated with a first encapsulation protocol (the UE uses one of the options defined in clause 7.1.3.4.1 to establish an NWt-cp connection; as the NWt protocol is used to establish an NWt-cp connection between the UE and TNGF-CP for NAS transport [Page 108 – Lines 17-19 | Page 111 – Lines 13-15]);
forwarding a request from the remote unit to establish a data connection with the mobile communication network, wherein the request is received via the control plane connection (as in Fig. 7.1.3.4.3-2, NAS over NWt-cp, PDU session Est. request being received by the TNGF and forwarded from this to the AMF); and
establishing a plurality of user plane connections with the remote unit in response to the mobile communication network accepting the request, wherein messages on each of the plurality of user plane connections are encapsulated with the first encapsulation protocol (the NWt protocol is used to establish an NWt-cp connection between the UE and TNGF-CP for NAS transport and one or more NWt-up connections between the UE and TNGF-UP for user plane data transport, as in Fig. 7.1.3.4.3-2, 23 NAS over NWt-cp, PDU session Est. Accept [Page 111 – Lines 13-15]).

Regarding claim 12, 3GPP further teaches the method of claim 11, wherein the data connection comprises multiple quality of service ("QoS") flows, wherein different ones of the multiple QoS flows are mapped to different ones of the plurality of user plane connections (Fig. 7.1.3.4.3-4 steps 20-25).

Regarding claim 20, 3GPP teaches a method comprising:
establishing a control plane connection with a non-3GPP access network node during a registration procedure with a mobile communication system via a non-3GPP access network (the UE registers to 5GC by using the EAP-based procedure shown in Fig. 7.1.3.3-1 as establishment of NWt-CP connection for NAS transport [Page 106 – Line 34]), wherein the control plane connection is associated with a first virtual local area network ("VLAN") identifier and wherein messages on the control plane connection are encapsulated with a first encapsulation protocol (the UE uses one of the options defined in clause 7.1.3.4.1 to establish an NWt-cp connection; as the NWt protocol is used to establish an NWt-cp connection between the UE and TNGF-CP for NAS transport [Page 108 – Lines 17-19 | Page 111 – Lines 13-15]);
sending a request to establish a data connection with the mobile communication network, wherein the request is sent via the control plane connection (as in Fig. 7.1.3.4.3-2, NAS over NWt-cp, PDU session Est. request being received by the TNGF and forwarded from this to the AMF); and
establishing a plurality of user plane connections with the access network node in response to the mobile communication network accepting the request, wherein messages on each of the plurality of user plane connections are encapsulated with the first encapsulation protocol, wherein each of the plurality of user plane connections is associated with a different VLAN identifier (the NWt protocol is used to establish an NWt-cp connection between the UE and TNGF-CP for NAS transport and one or more NWt-up connections between the UE and TNGF-UP for user plane data transport, as in Fig. 7.1.3.4.3-2, 23 NAS over NWt-cp, PDU session Est. Accept [Page 111 – Lines 13-15]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 23.716 v1.0.0 (2018-09) – 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the Wireless and Wireline Convergence for the 5G system architecture (Release 16)) in view of Gupta (WIPO WO 2014/107358).

Regarding claim 13, 3GPP teaches all the limitations recited in claim 11.
However, 3GPP does not explicitly mention wherein the control plane connection is associated with a first virtual local area network ("VLAN") and each of the plurality of user plane connections is associated with a different VLAN identifier, wherein the first VLAN identifier is different than the VLAN identifiers associated with the user plane connections.
Gupta teaches, in a similar field of endeavor of communication systems, the following:
wherein the control plane connection is associated with a first virtual local area network ("VLAN") and each of the plurality of user plane connections is associated with a different VLAN identifier, wherein the first VLAN identifier is different than the VLAN identifiers associated with the user plane connections (it is disclosed that control plane connection is associated with VLAN ids [Page 20 – Line 17 – Page 21 – Line 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by 3GPP) by sending a connection request for activating a second protocol (as taught by Salkintzis) by marking messages (as taught by Gupta) for the purpose of using efficiently available bandwidth (Gupta – Page 1 – Lines 32-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633